           Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 1 of 15


 1    ROMANO STANCROFF PC
 2    Mark Romano, Esq. (SBN 244113)
      Timothy Whelan, Esq. (SBN 255037)
 3    Aliaksandra Valitskaya, Esq. (SBN 320680)
 4    360 N. Pacific Coast Hwy., Suite 1010
      El Segundo, CA 90245
 5    Telephone: (310) 477-7990
 6    Fax: (310) 477-7995
      mark@thelemonlawattorneys.com
 7

 8    Attorneys for Plaintiffs,
      RYAN JONES and RYANN JONES
 9    dba R/R HEATING AIR CONDITIONING INC.
10

11                                 UNITED STATES DISTRICT COURT
12
                               EASTERN DISTRICT OF CALIFORNIA
13

14
      RYAN JONES and RYANN JONES                   Case No.: 2:20-cv-01758-JAM-DMC
15
      dba R/R HEATING AIR
16    CONDITIONING INC.,
                                                   STIPULATION AND PROTECTIVE
17
                     Plaintiffs,                   ORDER FOR PROTECTION OF
18                                                 CONFIDENTIAL INFORMATION
               vs.
19

20    FCA US LLC, a Delaware Limited               US District Judge John A. Mendez
21    Liability Company, and DOES 1
      through 10, inclusive,
22

23                   Defendants.

24

25           IT IS HEREBY STIPULATED by and between the Plaintiffs, RYAN JONES
26   and RYANN JONES dba R/R HEATING AIR CONDITIONING INC., and Defendant,
27   FCA US LLC (“FCA”) (collectively the “Parties”) by and through their respective
28
                                                   1
                                   STIPULATION AND PROTECTIVE ORDER
     33014\410673\
           Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 2 of 15


 1   counsel of record, that in order to facilitate the exchange of information and documents
 2   which may be subject to confidentiality limitations of disclosure due to federal laws, state
 3   laws, and privacy rights, the Parties stipulate as follows:
 4       1. In this Stipulation and Protective Order, the words set forth below shall have the
 5           following meanings:
 6              a. “Proceeding” means the above-entitled proceeding, RYAN JONES and
 7                   RYANN JONES dba R/R HEATING AIR CONDITIONING INC., v. FCA US
 8                   LLC, United States District Court for the Eastern District of California Case
 9                   No. 2:20-cv-01758-JAM-DMC.
10              b. “Court” means the Hon. US District Judge John A. Mendez or any other
11                   Judge to which this Proceeding may be assigned, including Court staff
12                   participating in such proceedings.
13              c. “Confidential” means any information which is in the possession of a
14                   Designating Party who believes in good faith that such information is entitled
15                   to confidential treatment under applicable law.
16              d. “Confidential Materials” means any Documents, Testimony, or Information
17                   as defined below designated as “Confidential” pursuant to the provisions of
18                   this Stipulation and Protective Order.
19              e. “Designating Party” means the Party that designates Materials as
20                   “Confidential.”
21              f. “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge, give, or
22                   make available Materials, or any part thereof, or any information contained
23                   therein.
24              g. “Documents” means (i) any writings, recordings, photographs, or originals
25                   under FRE 1001, which have been produced in discovery in this Proceeding
26                   by any person, and (ii) any copies, reproductions, or summaries of all or any
27                   part of the foregoing.
28
                                                  2
                                  STIPULATION AND PROTECTIVE ORDER
     33014\410673\
           Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 3 of 15


 1              h. “Information” means the content of Documents or Testimony.
 2              i. “Testimony” means all depositions, declarations, or other testimony taken or
 3                   used in this Proceeding.
 4       2. The Designating Party shall have the right to designate as “Confidential” any
 5           Documents, Testimony, or Information that the Designating Party in good faith
 6           believes to contain non-public information that is entitled to confidential treatment
 7           under applicable law.
 8       3. The entry of this Stipulation and Protective Order does not alter, waive, modify, or
 9           abridge any right, privilege, or protection otherwise available to any Party with
10           respect to the discovery of matters, including, but not limited to, any Party’s right
11           to assert the attorney-client privilege, the attorney work product doctrine, or other
12           privileges, or any Party’s right to contest any such assertion.
13       4. Any Documents, Testimony, or Information to be designated as “Confidential”
14           must be clearly so designated before the Document, Testimony, or Information is
15           Disclosed or produced.      The Parties may agree that the case name and number are
16           to be part of the “Confidential” designation. The “Confidential” designation should
17           not obscure or interfere with the legibility of the designation Information.
18              a. For Documents (apart from transcripts of depositions or other pretrial or trial
19                   proceedings), the Designating Party must affix the legend “Confidential” on
20                   each page of any Document containing such designated Confidential
21                   Material.
22              b. For Testimony given in depositions, the Designating Party may either:
23                       i. Identify on the record, before the close of the deposition, all
24                          “Confidential” Testimony, by specifying all portions of the Testimony
25                          that qualify as “Confidential;” or
26                      ii. Designate the entirety of the Testimony at the deposition as
27                          “Confidential” (before the deposition is concluded) with the right to
28
                                                 3
                                 STIPULATION AND PROTECTIVE ORDER
     33014\410673\
           Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 4 of 15


 1                          identify more specific portions of the Testimony as to which
 2                          protection is sought within 30 days following receipt of the deposition
 3                          transcript. In circumstances where portions of the deposition
 4                          Testimony are designated for protection, the transcript pages
 5                          containing “Confidential” Information may be separately bound by
 6                          the court reporter, who must affix to the top of each page the legend
 7                          “Confidential,” as instructed by the Designating Party.
 8              c. For Information produced in some form other than Documents, and for any
 9                   other tangible items, including, without limitation, compact discs or DVD’s,
10                   the Designating Party must affix in a prominent place on the exterior of the
11                   container or containers in which the Information or item is stored the legend
12                   “Confidential.” If only portions of the Information or item warrant protection,
13                   the Designating Party, to the extent practicable, shall identify the
14                   “Confidential” portions.
15       5. The inadvertent production by any of the undersigned Parties or non-Parties to the
16           Proceedings of any Document, Testimony, or Information during discovery in this
17           Proceeding without a “Confidential” designation, shall be without prejudice to any
18           claim that such item is “Confidential” and such Party shall not be held to have
19           waived any rights by such inadvertent production. In the event that any Document,
20           Testimony, or Information that is subject to “Confidential” designation is
21           inadvertently produced without such designation, the Party that inadvertently
22           produced the Document shall give written notice of such inadvertent production
23           within twenty (20) days of discovery of the inadvertent production, together with a
24           further copy of the subject Document, Testimony, or Information designated as
25           “Confidential” (the “Inadvertent Production Notice”). Upon receipt of such
26           Inadvertent Production Notice, the Party that received the inadvertently produced
27           Document, Testimony, or Information shall promptly destroy the inadvertently
28
                                                  4
                                  STIPULATION AND PROTECTIVE ORDER
     33014\410673\
           Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 5 of 15


 1           produced Document, Testimony, or Information and all copies thereof, or at the
 2           expense of the producing Party, return such together with all copies of such
 3           Document, Testimony, or Information to counsel for the producing Party and shall
 4           retain only the “Confidential” designated Materials. Should the receiving Party
 5           choose to destroy such inadvertently produced Document, Testimony, or
 6           Information, the receiving Party shall notify the producing Party in writing of such
 7           destruction within ten (10) days of receipt of written notice of the inadvertent
 8           production. This provision is not intended to apply to any inadvertent production of
 9           any Information protected by the attorney-client or work product privileges. In the
10           event that this provision conflicts with any applicable law regarding waiver of
11           confidentiality through the inadvertent production of Documents, Testimony, or
12           Information, such law shall govern.
13       6. In the event that counsel for a Party receiving Documents, Testimony, or
14           Information in discovery designated as “Confidential” objects to such designation
15           with respect to any or all of such items, said counsel shall advise counsel for the
16           Designating Party, in writing, of such objections, the specific Documents,
17           Testimony, or Information to which each objection pertains, and the specific
18           reasons and support for such objections (the “Designation Objections”). Counsel
19           for the Designating party shall have thirty (30) days from receipt of the written
20           Designation Objections to either (a) agree in writing to de-designate Documents,
21           Testimony, or Information pursuant to any or all of the Designation Objections
22           and/or (b) file a motion with the Court seeking to uphold any or all designations on
23           Documents, Testimony, or Information addressed by the Designation Objections
24           (the “Designation Motion”). Pending a resolution of the Designation Motion by the
25           Court, any and all existing designations on the Documents, Testimony, or
26           Information at issue in such motion shall remain in place. The Designating Party
27           shall have the burden on any Designation Motion of establishing the applicability
28
                                               5
                               STIPULATION AND PROTECTIVE ORDER
     33014\410673\
           Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 6 of 15


 1           of its “Confidential” designation. In the event that the Designation Objections are
 2           neither timely agreed to nor timely addressed in the Designation Motion, then such
 3           Documents, Testimony, or Information shall be de-designated in accordance with
 4           the Designation Objection applicable to such material.
 5       7. Access to and/or Disclosure of Confidential Materials designated as “Confidential”
 6           shall be permitted only to the following persons:
 7              a. The Court;
 8              b. (1) Attorneys of record in the Proceedings and their affiliated attorneys,
 9                   paralegals, clerical and secretarial staff employed by such attorneys who are
10                   actively involved in the Proceedings and are not employees of any Party; (2)
11                   In-house counsel to the undersigned Parties and the paralegal, clerical and
12                   secretarial staff employed by such counsel. Provided, however, that each non-
13                   lawyer given access to such Confidential Materials shall be advised that such
14                   Materials are being Disclosed pursuant to, and subject to, the terms of this
15                   Stipulation and Protective Order and that they may not be Disclosed other
16                   than pursuant to its terms;
17              c. Plaintiffs, Ryan Jones and Ryann Jones dba R/R Heating Air Conditioning
18                   Inc.;
19              d. Court reporters in this Proceeding (whether at depositions, hearings, or any
20                   other proceeding);
21              e. Any deposition, trial, or hearing witness in the Proceeding who previously
22                   has had access to the Confidential Materials, or who is currently or was
23                   previously an officer, director, partner, member, employee, or agent of any
24                   entity that has had access to the Confidential Materials;
25              f. Any deposition or non-trial hearing witness in the proceeding who previously
26                   did not have access to the Confidential Materials; provided, however, that
27                   each such witness given access to Confidential Materials shall be advised that
28
                                                  6
                                  STIPULATION AND PROTECTIVE ORDER
     33014\410673\
           Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 7 of 15


 1                   such Materials are being Disclosed pursuant to, and are subject to, the terms
 2                   of this Stipulation and Protective order and they may not be Disclosed other
 3                   than pursuant to its terms;
 4              g. Mock jury participants, provided, however, that prior to the Disclosure of
 5                   Confidential Materials to any such mock jury participant, counsel for the
 6                   Party making the Disclosure shall deliver a copy of this Stipulation and
 7                   Protective Order to such person, shall explain that such person is bound to
 8                   follow the terms of such Order, and shall secure the signature of such person
 9                   on a statement in the form attached hereto as Exhibit A;
10              h. Outside experts or expert consultants consulted by the undersigned Parties or
11                   their counsel in connection with the Proceeding, whether or not retained to
12                   testify at any oral hearing; provided, however, that prior to the Disclosure of
13                   Confidential Materials to any such expert or expert consultant, counsel for
14                   the Party making the Disclosure shall deliver a copy of this Stipulation and
15                   Protective Order to such person, shall explain its terms to such person, and
16                   shall secure the signature of such person on a statement in the form attached
17                   hereto as Exhibit A. It shall be the obligation of counsel, upon learning of any
18                   breach or threatened breach of this Stipulation and Protective Order by any
19                   such expert or expert consultant, to promptly notify counsel for the
20                   Designating Party of such breach or threatened breach; and
21              i. Any other person that the Designating Party agrees to in writing.
22       8. Confidential Materials shall be used by the persons receiving them only for the
23           purposes of preparing for, conducting, participating in the conduct of, and/or
24           prosecuting and/or defending the Proceeding, and not for any business or other
25           purpose whatsoever.
26       9. Any Party to the Proceeding (or other person subject to the terms of this Stipulation
27           and Protective Order) may ask the Court, after appropriate notice to the other
28
                                                  7
                                  STIPULATION AND PROTECTIVE ORDER
     33014\410673\
           Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 8 of 15


 1           Parties to the Proceeding, to modify or grant relief from any provision of this
 2           Stipulation and Protective Order.
 3       10. Entering into, agreeing to, and/or complying with the terms of this Stipulation and
 4           Protective Order shall not:
 5              a. Operate as an admission by any person that any particular Document,
 6                   Testimony, or Information marked “Confidential” contains or reflects trade
 7                   secrets, proprietary, confidential, or competitively sensitive business,
 8                   commercial, financial, or personal information; or
 9              b. Prejudice in any way the right of any Party (or any other person subject to the
10                   terms of this Stipulation and Protective Order):
11                       i. To seek a determination by the Court of whether any particular
12                          Confidential material should be subject to protection as “Confidential”
13                          under the terms of this Stipulation and Protective Order; or
14                      ii. To seek relief from the Court on appropriate notice to all other Parties
15                          to the Proceeding from any provision(s) of this Stipulation and
16                          Protective Order, either generally or as to any particular Document,
17                          Material, or Information.
18       11. Any Party to the Proceeding who has not executed this Stipulation and Protective
19           Order as of the time it is presented to the Court for signature may thereafter
20           become a Party to this Stipulation and Protective Order by its counsel’s signing
21           and dating a copy thereof and filing the same with the Court, and serving copies of
22           such signed and dated copy upon the other Parties to this Stipulation and Protective
23           Order.
24       12. Any Information that may be produced by a non-Party witness in discovery in the
25           Proceeding pursuant to subpoena or otherwise may be designated by such non-
26           Party as “Confidential” under the terms of this Stipulation and Protective Order,
27           and any such designation by a non-Party shall have the same force and effect, and
28
                                                  8
                                  STIPULATION AND PROTECTIVE ORDER
     33014\410673\
           Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 9 of 15


 1           create the same duties and obligations, as if made by one of the undersigned Parties
 2           hereto. Any such designation shall also function as a consent by such producing
 3           Party to the authority of the Court in the Proceeding to resolve and conclusively
 4           determine any motion or other application made by any person or Party with
 5           respect to such designation, or any other matter otherwise arising under this
 6           Stipulation and Protective Order.
 7       13.If any person subject to this Stipulation and Protective Order who has custody of
 8           any Confidential Materials receives a subpoena or other process (“Subpoena”)
 9           from any government or other person or entity demanding production of
10           Confidential Materials, the recipient of the Subpoena shall give notice of the same
11           to counsel of record for the Designating Party, and shall furnish such counsel with
12           a copy of the Subpoena. Upon receipt of this notice, the Designating Party may, in
13           its sole discretion and at its own cost, move to quash or limit the Subpoena,
14           otherwise oppose production of the Confidential Materials, and/or seek to obtain
15           confidential treatment of such Confidential Materials from the subpoenaing person
16           or entity to the fullest extent available under law. The recipient of the Subpoena
17           shall comply with the California Code of Civil Procedure with regard to production
18           of documents.
19       14. Nothing in this Stipulation and Protective Order shall be construed to preclude
20           either Party from asserting in good faith that certain Confidential Materials require
21           additional protection. The Parties shall meet and confer to agree upon the terms of
22           such additional protection.
23       15. If, after execution of this Stipulation and Protective Order, any Confidential
24           Materials submitted by a Designating party under the terms of this Stipulation and
25           Protective Order is Disclosed by a non-Designating Party to any person other than
26           in the manner authorized by this Stipulation and Protective Order, the non-
27           Designating Party responsible for the Disclosure shall bring all pertinent facts
28
                                               9
                               STIPULATION AND PROTECTIVE ORDER
     33014\410673\
          Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 10 of 15


 1           relating to the Disclosure of such Confidential materials to the immediate attention
 2           of the Designating Party.
 3       16. This Stipulation and Protective Order is entered into without prejudice to the right
 4           of any Party to knowingly waive the applicability of this Stipulation and Protective
 5           Order to any Confidential Materials designated by that Party. If the Designating
 6           Party uses Confidential Materials in a non-Confidential manner, then the
 7           Designating Party shall advise that the designation no longer applies.
 8       17. Where any Confidential Materials, or Information derived from Confidential
 9           Materials, is included in any motion or other proceeding governed by Local Rule
10           141, the Party shall follow those rules. With respect to discovery motions or other
11           proceeding not governed by Local Rule 141, the following shall apply: If
12           Confidential Materials or Information derived from Confidential Materials are
13           submitted to or otherwise Disclosed to the Court in connection with discovery
14           motions and proceedings, the same shall be separately filed under seal with the
15           clerk of the Court in an envelope marked: “CONFIDENTIAL – FILED UNDER
16           SEAL PURSUANT TO PROTECTIVE ORDER AND WITHOUT ANY
17           FURTHER SEALING ORDER REQUIRED.”
18       18. The Parties shall meet and confer regarding the procedures for use of Confidential
19           Materials at trial and shall move the Court for entry of an appropriate order.
20       19. Nothing in this Stipulation and Protective Order shall affect the admissibility into
21           evidence of Confidential Materials, or abridge the rights of any person to seek
22           judicial review or to pursue other appropriate judicial action with respect to any
23           ruling made by the Court concerning the issue of the status of Protected Material.
24       20. This Stipulation and Protective Order shall continue to be binding after the
25           conclusion of this Proceeding and all subsequent proceedings arising from this
26           Proceeding, except that a Party may seek the written permission of the Designating
27           Party or may move the Court for relief from the provisions of this Stipulation and
28
                                              10
                               STIPULATION AND PROTECTIVE ORDER
     33014\410673\
          Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 11 of 15


 1           Protective Order. To the extent permitted by law, the Court shall retain jurisdiction
 2           to enforce, modify, or reconsider this Stipulation and Protective Order, even after
 3           the Proceeding is terminated.
 4       21. Upon written request made within thirty (30) days after the settlement or other
 5           termination of the Proceeding, the undersigned Parties shall have thirty (30) days
 6           to either: (a) promptly return to counsel for each Designating party all Confidential
 7           Materials and copies thereof (except that counsel for each Party may maintain in its
 8           files, in continuing compliance with the terms of this Stipulation and Protective
 9           Order, all work product, one copy of each pleading filed with the Court, and one
10           copy of each deposition together with the exhibits marked at the deposition); (b)
11           agree with counsel for the Designating party upon appropriate methods and
12           certification of destruction or other disposition of such Confidential Materials; or
13           (c) as to any Documents, Testimony, or other Information not addressed by sub-
14           paragraphs (a) and (b), file a motion seeking a Court order regarding proper
15           preservation of such Materials. To the extent permitted by law the Court shall
16           retain continuing jurisdiction to review and rule upon the motion referred to in sub-
17           paragraph (c) herein.
18       22. After this Stipulation and Protective Order has been signed by counsel for all
19           Parties, it shall be presented to the Court for entry. Counsel agree to be bound by
20           the terms set forth herein with regard to any Confidential Materials that have been
21           produced before the Court signs this Stipulation and Protective Order.
22       23. The Parties and all signatories to the Certification attached hereto as Exhibit A
23           agree to be bound by this Stipulation and Protective Order pending its approval and
24           entry by the Court. In the event that the Court modifies this Stipulation and
25           Protective Order, or in the event that the Court enters a different Protective Order,
26           the Parties agree to be bound by this Stipulation and Protective Order until such
27           time as the Court may enter such a different order. It is the Parties’ intent to be
28
                                               11
                                STIPULATION AND PROTECTIVE ORDER
     33014\410673\
          Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 12 of 15


 1           bound by the terms of this Stipulation and Protective Order pending its entry so as
 2           to allow for immediate production of Confidential Materials under the terms
 3           herein.
 4           This Stipulation and Protective Order may be executed in counterparts.
 5

 6
     Dated:          November 11, 2020             By:    /s/ Mark Romano
                                                          Mark Romano
 7                                                        Timothy Whelan
 8                                                        Aliaksandra Valitskaya
                                                          Attorneys for Plaintiffs,
 9                                                        RYAN JONES and RYANN JONES
10                                                        dba R/R HEATING AIR
                                                          CONDITIONING INC.
11

12

13   Dated:          November 11, 2020             By:    /s/ Kyle Fellenz
14                                                        Attorneys for Defendant,
                                                          Kyle Fellenz
15                                                        Erin Hanson
16                                                        FCA US LLC

17

18

19

20

21

22

23

24

25

26

27

28
                                              12
                               STIPULATION AND PROTECTIVE ORDER
     33014\410673\
           Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 13 of 15


                                           ORDER
 1
             GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and
 2
     Protective Order.
 3
             IT IS SO ORDERED.
 4

 5

 6
     DATED: November 12, 2020              /s/ John A. Mendez
 7                                         THE HONORABLE JOHN A. MENDEZ
 8                                         UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          13
                             STIPULATION AND PROTECTIVE ORDER
     33014\410673\
           Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 14 of 15


                                              EXHIBIT A
 1
      CERTIFICATION REGARDING CONFIDENTIAL DISCOVERY MATERIALS
 2

 3
             I hereby acknowledge that I,                                              [Name],
 4
                                                      [Position and Employer], am about to
 5
     receive Confidential Materials supplied in connection with the Proceeding, RYAN JONES
 6
     and RYANN JONES dba R/R HEATING AIR CONDITIONING INC., v. FCA US LLC,
 7
     United States District Court for the Eastern District of California Case No. 2:20-cv-01758-
 8
     JAM-DMC. I certify that I understand that the Confidential Materials are provided to me
 9
     subject to the terms and restrictions of the Stipulation and Protective Order filed in this
10
     Proceeding. I have been given a copy of the Stipulation and Protective Order, I have read
11
     it, and I agree to be bound by its terms.
12
             I understand that Confidential Materials, as defined in this Stipulation and
13
     Protective Order, including any notes or other records that may be made regarding any
14
     such materials, shall not be Disclosed to anyone except as expressly permitted by the
15
     Stipulation and Protective Order. I will not copy or use, except solely for the purposes of
16
     this Proceeding, any Confidential Materials obtained pursuant to this Protective Order,
17
     except as provided therein or otherwise ordered by the Court in the Proceeding.
18
             I further understand that I am to retain all copies of all Confidential Materials
19
     provided to me in the Proceeding in a secure manner, and that all copies of such Materials
20
     are to remain in my personal custody until termination of my participation in this
21
     Proceeding, whereupon the copies of such Materials will be returned to counsel who
22
     provided me with such Materials.
23
             I declare under penalty of perjury, under the laws of the State of California, that the
24
     foregoing is true and correct.
25
           Executed this                day of _________, 2020 at                            ,
26   California.
27                                            By:
28                                             14
                                STIPULATION AND PROTECTIVE ORDER
     33014\410673\
           Case 2:20-cv-01758-JAM-DMC Document 8 Filed 11/13/20 Page 15 of 15


                                    CERTIFICATE OF SERVICE
 1
             I hereby certify that on this 11th day of November, 2020, I will electronically file the
 2
     foregoing with the Clerk of the Court using the CM/ECF system, which will then be sent
 3
     Electronically to the registered participants as identified on the Notice of Electronic Filing
 4
     (NEF) and paper copies will be sent by first class mail to any counsel of record indicated as
 5
     non-registered participants.
 6

 7
     Dated: November 12, 2020                        /s/ Kyle A. Fellenz
 8                                                   Kyle A. Fellenz
 9
      Mark Romano, Esq.                                             Attorney for Plaintiffs,
10
      Timothy Whelan, Esq.                                RYAN JONES and RYANN JONES
11    Aliaksandra Valitskaya, Esq.                                dba R/R HEATING AIR
      ROMANO STANCROFF PC                                          CONDITIONING INC.
12
      360 N. Pacific Coast Hwy, Suite 1010
13    El Segundo, CA 90245
      T: 310-477-7990
14
      F: 310-477-7995
15    mark@thelemonlawattorneys.com
16

17

18

19

20

21

22

23

24

25

26

27

28                                             15
                                STIPULATION AND PROTECTIVE ORDER
     33014\410673\
